 


115 HRES 48 EH: Providing for consideration of the concurrent resolution (S. Con. Res. 3) setting forth the congressional budget for the United States Government for fiscal year 2017 and setting forth the appropriate budgetary levels for fiscal years 2018 through 2026, and providing for consideration of the bill (S. 84) to provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 48 
In the House of Representatives, U. S.,

January 13, 2017
 
RESOLUTION 
Providing for consideration of the concurrent resolution (S. Con. Res. 3) setting forth the congressional budget for the United States Government for fiscal year 2017 and setting forth the appropriate budgetary levels for fiscal years 2018 through 2026, and providing for consideration of the bill (S. 84) to provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the concurrent resolution (S. Con. Res. 3) setting forth the congressional budget for the United States Government for fiscal year 2017 and setting forth the appropriate budgetary levels for fiscal years 2018 through 2026. The first reading of the concurrent resolution shall be dispensed with. All points of order against consideration of the concurrent resolution are waived. General debate shall not exceed two hours, with 90 minutes of general debate confined to the congressional budget equally divided and controlled by the chair and ranking minority member of the Committee on the Budget and 30 minutes of general debate on the subject of economic goals and policies equally divided and controlled by Representative Tiberi of Ohio and Representative Carolyn Maloney of New York or their respective designees. After general debate the concurrent resolution shall be considered for amendment under the five-minute rule. The concurrent resolution shall be considered as read. No amendment shall be in order except the amendment printed in the report of the Committee on Rules accompanying this resolution. Such amendment may be offered only by the Member designated in the report, shall be considered as read, and shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent. All points of order against such amendment are waived. After the conclusion of consideration of the concurrent resolution for amendment, the Committee shall rise and report the concurrent resolution to the House with such amendment as may have been adopted. The previous question shall be considered as ordered on the concurrent resolution and on any amendment thereto to adoption without intervening motion. The concurrent resolution shall not be subject to a demand for division of the question of its adoption.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (S. 84) to provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) 90 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services; and (2) one motion to commit. 
 
Karen L. Haas,Clerk.
